Motion to dismiss appeal granted. Cross motion to consolidate appeals denied. Memorandum: No appeal lies from an order granted by default (CPLR 5511). Defendant moved to resettle the order appealed from to show that it was not granted by default, but that defendant had appeared by counsel. The motion to resettle was denied and defendant also appealed from the order denying the motion to resettle. If the motion to resettle is granted, defendant’s appeal will lie from the resettled order, not from the original order (see, Matter of Sunnydale Farms v Premium Dairy Co., 7 AD2d 737; see also, Centino v Isbrandtsen Co., 13 AD2d 977, revd on other grounds 11 NY2d 690). Present— Dillon, P. J., Doerr, Boomer, Pine and Lawton, JJ.